Citation Nr: 1521925	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-31 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Lee Memorial Hospital (LMH) in Fort Meyers, Florida on April 23, 2013.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1984 to March 1994.   

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Bay Pines VA Medical Center (VAMC) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  The Veteran sought treatment at the LMH emergency room on the night of April 24, 2013 because he was suffering from a rash in the groin area of unknown origin; the rash had become more irritated and had started to cause burning pain, and the Veteran feared it had become infected.   

2.  Given the Veteran's past treatment for serious skin infections, including for methicillin resistant staphylococcus aureus (MRSA), a prudent layperson would have believed that not seeking immediate medical treatment for the worsening groin rash would have been hazardous to life or health.   

3.  The Veteran's local VA outpatient clinic was not available to provide treatment on the night of April 24, 2013, and a VA or other governmental facility was not otherwise feasibly available to provide the care received at that time      


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for reimbursement or payment of private medical expenses incurred for treatment at Lee Memorial Hospital (LMH) on April 24, 2013 have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 3.102, 17.120 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The Veteran asserts that he is entitled to payment or reimbursement of medical treatment he received from the Lee Memorial Hospital (LMH) emergency room on April 23, 2013.  LMH records show that the Veteran presented to the emergency department that night with an ongoing rash to the right groin.  He had been treating the rash with over the counter topical anti-fungal creams, like Lotrimin, with no symptomatic improvement.  The Veteran indicated that he was concerned that his skin had become more irritated and that there was a burning sensation when he washed the area.  It was noted that the Veteran had a past medical history of infection by a multi-drug resistant organism and incision and drainage of an upper extremity abscess.  Physical examination showed tinea cruris of the groin area.  The Veteran was prescribed Nystatin powder to be used 3 to 4 times per day and was encouraged to follow up with his primary care physician.  The Veteran was also provided with a referral to dermatology if needed.  

In a May 2013 notice of disagreement, the Veteran indicated that on the evening of April 24, 2013, he had broken out in blisters on his upper inner thighs and that when he had had skin infections in the past, they had resulted in cellulitis or methicillin resistant staphylococcus aureus (MRSA) by the second day of infection.  Consequently, because he was concerned that his upper inner thigh area may have become infected; and because his local VA outpatient clinic was closed, he went for evaluation at the LMH emergency room located in Fort Meyers, Florida, the city where he resides.

As the Veteran had already been assigned a total, 100 percent, disability rating based on individual unemployability due to service-connected disability (TDIU) 
effective March 11, 2005, the private medical treatment he received at LMH on April 24, 2013 can be subject to VA reimbursement if it was rendered for a medical emergency and a VA or other facility was not available to provide the treatment.  38 C.F.R. §§ 17.120.  Given the Veteran's past history of developing MRSA very soon after developing a skin infection, a prudent layperson possessing an average knowledge of health and medicine could reasonably expect that delay in seeking immediate medical attention after noticing significant worsening of symptoms of a skin rash could have been hazardous to life or health.  Thus, the Veteran's skin rash subsequently diagnosed as tinea cruris at LMH qualifies as a medical emergency under the controlling regulations.  38 C.F.R. § 17.120(b).   

Additionally, the closest VA emergency room to the home in Fort Meyers, Florida, appears to be the Bay Pines VAMC, approximately 121 miles away.  Given this significant distance and resolving reasonable doubt in the Veteran's favor, a VA or other federal facility was not feasibly available to provide the emergency treatment.  38 C.F.R. §§ 3.102, 17.120(c).  Accordingly, all necessary criteria for VA payment or reimbursement of the LMH expenses have been met and such payment or reimbursement is warranted.  38 C.F.R. §17.120(a)-(c).


ORDER

Payment or reimbursement for medical expenses incurred at Lee Memorial Hospital (LMH) in Fort Meyers, Florida on April 23, 2013 is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


